UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALMA PERALTA, et al,
                          Plaintiffs,
                                                       19 Civ. 2578 (KPF)
                     v.
                                                            ORDER
JOHN ALLAN’S FIFTH AVENUE LLC,
et al.,
                          Defendants.

KATHERINE POLK FAILLA, United States District Judge:

      There is a settlement conference in this matter scheduled for May 26,

2021, at 3:30 p.m. That conference is hereby CONVERTED to a video

conference. Instructions for accessing the video conference will be provided to

the parties separately. Public audio access will be available as follows: At 3:30

p.m., the conference may be accessed at the dial-in (917) 933-2166, access

code 824886383#.

      SO ORDERED.

Dated: May 25, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
